Title: From Thomas Jefferson to Charles Brockden Brown, 15 January 1800
From: Jefferson, Thomas
To: Brown, Charles Brockden



Sir
Philadelphia Jan. 15. 1800.

I recieved on my arrival here some days ago the copy of the book you were so kind as to send me together with your letter, for which be pleased to accept my thanks. as soon as I am in a situation to admit it (which is hardly the case here) I shall read it, & I doubt not with great pleasure. some of the most agreeable moments of my life have been spent in reading works of imagination which have this advantage over history that the incidents of the former may be dressed in the most interesting form, while those of the latter must be confined to fact. they cannot therefore present virtue in the best & vice in the worst forms possible, as the former may. I have the honor to be with great consideration Sir
Your most obedt. servt

Th: Jefferson

